—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered January 13, 1992, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), kidnapping in the second degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity as one of the perpetrators is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The trial court properly admitted, on the issue of identity, the complainant’s testimony concerning a statement made to her by the defendant prior to the rape (see, People v Lewis, 69 NY2d 321, 325). Any error concerning the court’s failure to deliver a limiting instruction regarding this testimony is unpreserved for appellate review because no such instruction was *673requested, and no objection was registered on this ground (see, People v Jones, 182 AD2d 708, 709; People v Mascoli, 166 AD2d 612). Balletta, J. P., Miller, Santucci and Altman, JJ., concur.